Citation Nr: 1510467	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  12-33 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for status post coronary artery bypass graft and myocardial infarction due to coronary artery disease, including due to herbicide exposure, on the basis of substitution and for accrued benefits purposes.

2.  Entitlement to service connection for status post left nephrectomy with renal cell carcinoma, including due to herbicide exposure, on the basis of substitution and for accrued benefits purposes.

3.  Entitlement to service connection for skin cancer to include squamous cell carcinoma of the left ear and cancer of the left forearm, including due to herbicide exposure, on the basis of substitution and for accrued benefits purposes.

4.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	George J. Singley, Attorney


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1970.  He died in October 2013.  The appellant is the surviving spouse and has been substituted as the appellant in these claims.  

This appeal comes before the Board of Veterans' Appeals (Board) from June and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, that denied the claims for service connection; and a June 2014 rating decision that denied the appellant's claim for service connection for the cause of the Veteran's death.

In January 2014, the Board dismissed the claims for service connection for status post coronary artery bypass graft and myocardial infarction due to coronary artery disease, status post left nephrectomy with renal cell carcinoma, and skin cancer to include squamous cell carcinoma of the left ear and cancer of the left forearm, including due to herbicide exposure, due to the Veteran's death.  The claims were subsequently reinstated upon the appellant's Motion for Substitution.  



REMAND

In the December 2012 substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge, and that hearing was scheduled in November 2013.  However, he died in October 2013, before the scheduled hearing could be conducted.  Since the appellant has been substituted in the claim, the hearing requests remains outstanding and must be rescheduled unless otherwise canceled by the appellant in writing.  

Additionally, the Veteran's electronic records show that the appellant perfected an appeal of the claim of service connection for the cause of the Veteran's death by filing a substantive appeal in January 2015.  Although she indicated that she did not want a hearing before the Board for that claim, she did request a hearing before a Decision Review Officer at the RO.  Both hearings must be scheduled by the RO.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2014).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a hearing before a Decision Review Officer at the RO.  Notify the appellant and representative of the date, time, and location of the hearing.  

2.  Then, unless the request is otherwise withdrawn in writing, schedule the appellant for a videoconference hearing at the RO before a Veterans Law Judge.  Notify the appellant and representative of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

